Notice of Pre-AIA  or AIA  Status
1)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amir N. Penn (312-854-8382) on 06/16/2022:

In the Title:
Amend the title to: “SYSTEM FOR AUTOMATIC ROBOTIC CABLE CONNECTOR ASSEMBLY USING A CARTRIDGE” in order to clearly describe the invention to which the claims are directed. 

In the Claims:
Amend the Claims 1-4, 6-8, 12, 21-24 and 26-28 (filed on 12/01/21) as below, while keeping Claim 13 (Original) and Claims 9-11 & 25 (Previously Presented):
1.	(Currently Amended) A cable processing system comprising:
a cartridge configured to hold a cable and to interface with a machine at a station in order to process the cable, the cartridge comprising:
a base structure comprising a connector configured to connect to a conveyor in order to move the cartridge to the station;
[[a ]]first pincers configured to hold part of the cable; and
[[a ]]second pincers configured to hold part of the cabl
at least one actuator device external to the cartridge and comprising at least two rollers, wherein at least one of the at least two rollers comprises a driven roller to impart a motive force directly onto at least a part of the cable; and
wherein the at least one actuator device is configured to:
move at least one of the at least two rollers toward the cartridge into physical contact with the cable on the cartridge
[[to]] generate [[a]]the motive force while both of the at least two rollers are in physical contact with opposite sides of the cable in order to impart the motive force directly onto the at least a part of cable thereby spooling at least one 
(Currently Amended) The cable processing system of claim 1, further comprising at least one motor configured to drive the driven roller; and
wherein, after the driven roller is in physical contact with the cable, the at least one actuator device is configured to control the at least one motor to impart a rotating force via the driven roller in order to spool [[the]] at least one of [[the]]a first end or [[the]]a second end of the cable toward or away from the machine.
(Currently Amended) The cable processing system of claim 2, wherein the at least two rollers
wherein the at least one non-driven roller is in physical contact with the cable on an opposite side of the cable from the physical contact of the driven roller driven by the at least one motor.
(Currently Amended) The cable processing system of claim 3, 
wherein the at least one actuator device is configured to move the driven roller and the at least one non-driven roller to contact the cable; and
wherein the cartridge includes a window through which one of the driven roller or the at least one non-driven roller is moved through to physically contact the cable.
(Canceled)
(Currently Amended) The cable processing system of claim 4, wherein the driven roller comprises a friction roller configured to impart the motive force onto the cable upon contact; and 
wherein the at least one non-driven roller includes a groove to mate with the cable.
(Currently Amended) The cable processing system of claim 4, wherein, responsive to an indication that the cartridge is at the station, the at least one actuator device is configured to receive one or more first communications indicative of moving the driven roller and the at least one non-driven roller into contact with the cable and of driving the driven roller to spool the at least one of the first end or the second end of the cable toward the machine; and
wherein, responsive to an indication that the machine has completed at least a part of its processing on the cable, the at least one actuator device is configured to receive one or more second communications indicative of driving the driven roller to spool the at least one of the first end or the second end of the cable away from the machine and moving the driven roller and the at least one non-driven roller away from the cable to remove contact with the cable.
(Currently Amended) The cable processing system of claim 4, wherein the first pincers are positioned on a first portion of the cartridge
wherein the at least one actuator device is configured to move a first rigid structure into contact with a first part of the first portion and apply force to the first part of the first portion in order to release the first pincers; and
wherein, responsive to the at least one actuator device moving the first rigid structure into contact with the first part of the first portion and applying the force to the first part in order to release the first pincers, the at least one actuator device is configured to drive the driven roller in order to spool the first end of the cable toward or away from the machine.
12.   (Currently Amended) The cable processing system of claim 1, wherein the first pincers comprises a first set of pincers;
wherein the second pincers comprises a second set of pincers; wherein the cartridge includes a flat portion to support the cable; and further comprising a loading actuator configured to:
grip multiple portions of the cable;
cause release of the first set of pincers and the second set of pincers; move the cable such that the cable contacts the flat portion; and
cause reengagement of the first set of pincers and the second set of pincers such that the first set of pincers and the second set of pincers hold [[the]]a first end of the cable
and [[the]]a second end of the cable, respectively.
21.	(Currently Amended) The cable processing system of claim 1, wherein the at least one actuator device is further configured to control the at least two rollers to physically contact the opposite sides of the cable.
22.	(Currently Amended) The cable processing system of claim 21, wherein, after the at least two rollers are in physical contact with the opposite sides of the cable, the at least one actuator device is configured to control the driven roller to impart the motive force in order to spool [[the]] at least one of [[the]]a first end or [[the]]a second end of the cable toward or away from the machine.
23.	(Currently Amended) The cable processing system of claim 22, wherein, responsive to an indication that the cartridge is at the station, the at least one actuator device is configured to receive one or more first communications indicative of moving the at least one of the at least two rollers into contact with the cable and of generating the motive force to spool the at least one of the first end or the second end of the cable toward the machine; and
wherein, responsive to an indication that the machine has completed at least a part of its processing on the cable, the at least one actuator device is configured to receive one or more second communications indicative of moving the at least one of the at least two rollers into contact with the cable and of generating the motive force to spool the at least one of the first end or the second end of the cable away from the machine and moving the at least one of the at least two rollers away from the cable to remove contact with the cable.
24.	(Currently Amended) The cable processing system of claim 23, wherein the first pincers are positioned on a first portion of the cartridge
wherein the at least one actuator device is configured to move a first rigid structure into contact with a first part of the first portion and apply force to the first part of the first portion in order to release the first pincers; and
wherein, responsive to the at least one actuator device moving the first rigid structure into contact with the first part of the first portion and applying the force to the first part in order to release the first pincers, the at least one actuator device is configured to control the driven roller in order to spool the first end of the cable toward or away from the machine.
26.	(Currently Amended) The cable processing system of claim 23, further comprising a sensor configured to send a location of the first end of the cable; and
wherein the at least one actuator device is configured to control, based on the location of the first end of the cable, an amount of the motive force imparted by the driven roller in spooling the first end of the cable toward the machine.
27.	(Currently Amended) The cable processing system of claim 23, wherein the driven roller includes a first gripping surface to impart the motive force upon the cable.
28.	(Currently Amended) The cable processing system of claim 27, wherein at least one of the two rollers comprises a non-driven roller that 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3)	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.	The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
June 16, 2022